Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/29/2019 is being considered by the examiner.
Drawings
The drawing submitted on 03/28/2019 is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10, 12, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhao et al.( Hierarchical RNN with Static Sentence-Level Attention for Text-Based Speaker Change Detection).

Regarding Claim 10, Zhao et al. teach: A computer-implemented method comprising: receiving a set of sentences into a neural network system (RNN), wherein the set of sentences includes context sentences (fig.1a previous context sentences) and target sentences(Foig.1a future context sentences)  that surround (before and after) a decision point (fig.1a critical sentences) in a text; generating context sentence vectors and target sentence vectors encoded with context from the set of sentences; and outputting, from the neural network system, a label for the decision point in the text based on the context vectors. (Fi.g.1, and Section 1-3, discloses processing large corpus of dialog transcript as input text to LSTM-RNN units of a RNN (recurrent neural network) to encode a sentence as a vector (also known as a sentence embedding), shown in Figure 1a. Another LSTM-RNN encodes contextual information over sentence vectors shown in Fig.1b, where a label (concatenated along with LSTM’s output) for critical sentences (decision point) predicted through applying an attention mechanism over sentences to focus on relevant information during context integration).

Regarding Claim 12, Zhao et al. teach: The computer-implemented method of claim 10, further comprising: wherein the measuring of the similarities uses one of dot similarity, cosign similarity, and weighted similarity (Section 3.2: Another LSTM-RNN encodes contextual information over sentence vectors, shown in Figure 1b. Since we model our task as a matching problem, we apply the RNN to the decision point’s both sides separately, the resulting vectors of which are concatenated as an input of prediction. It should be noticed that our LSTM-RNN goes from faraway sentences to the nearest ones (called critical sentences) on both sides of the current decision point. 3.3 Our Attention Mechanism: We use an attention mechanism to better utilize contextual information. Attention-based neural networks are first proposed to dynamically focus on relevant words of the source sentence in machine translation. In our scenario, we would like to match a critical sentence with all utterances on the other side of the decision point (Figure 1c). That is to say, the attention mechanism is applied to the sentence level, different from other work that uses word-level attention. O).

Regarding Claim 18, Zhao et al. teach: A computing system comprising: means for implementing a neural network system, wherein the neural network system generates weighted sentence vectors encoded with context from a set of sentences, wherein weighted sentence vectors are associated with labels that are assigned labels to decision points in a text(Fi.g.1, and Section 1-3, discloses processing large corpus of dialog transcript as input text to LSTM-RNN units of a RNN (recurrent neural network) to encode a sentence as a vector (also known as a sentence embedding), shown in Figure 1a. Another LSTM-RNN encodes contextual information over sentence vectors shown in Fig.1b, where a label (concatenated along with LSTM’s output) for critical sentences (decision point) predicted through applying an attention mechanism over sentences to focus on relevant information during context integration).
Allowable Subject Matter
Claims 1-9 are allowed.
Claims 11, 13-17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The pertinent art of record Bingyuan et al. “Text Classification Using a Bidirectional Recurrent Neural Network with an Attention Mechanism” (Downloaded on April 29, 2021 at 23:11:00 UTC from IEEE Xplore) teach: Abstract—Text classification is an important semantic processing task in the field of natural language processing (NLP). Traditional text-classifying systems often rely on human-designed features, and most of existing methods fail to obtain the sentence information completely. In this paper, we design a recurrent structure to represent the input sentence, and apply attention mechanism to capture the most important semantic information in a sentence. We conduct experiments on the Internet Movie Database (IMDB). The experimental result shows that our method outperforms most of methods of text classification. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-5878.  The examiner can normally be reached on Monday -Friday, EST (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2656